                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

Randy Jackson, Jr.,

        Plaintiff,

v.                                           Case No. 19-10114

Lt. Kern, et al.,                            Sean F. Cox
                                             United States District Court Judge
      Defendants.
______________________________/

                                  ORDER ADOPTING
                       8/19/19 REPORT AND RECOMMENDATION

        Acting pro se, Plaintiff filed this action on January 11, 2019. The action was assigned to

Magistrate Judge Patricia T. Morris for all pretrial proceedings.

        On June 18, 209, Judge Morris issued an order for Plaintiff to show cause why this case

should not be dismissed for failure to prosecute. (ECF No. 15). Plaintiff did not respond. On

August 19, 2019, Judge Morris issued a Report and Recommendation (“R&R”), wherein she

recommends that the Court dismiss this case sua sponte under Fed. R. Civ. P. 41(b) and Local Rule

41.2 for failure to prosecute.

        Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a magistrate judge must file objections to the R&R within fourteen (14) days after being

served with a copy of the R&R. “The district judge to whom the case is assigned shall make a de

novo determination upon the record, or after additional evidence, of any portion of the magistrate

judge’s disposition to which specific written objection has been made.” Id.

        The time for filing objections to the R&R has expired and the docket reflects that neither


                                                 1
party has filed objections to the R&R. The Court hereby ADOPTS the August 19, 2019 R&R and

ORDERS that this case is DISMISSED sua sponte under Fed. R. Civ. P. 41(b) and Local Rule 41.2

FOR FAILURE TO PROSECUTE.

       IT IS SO ORDERED.

                                          s/Sean F. Cox
                                          Sean F. Cox
                                          United States District Judge

Dated: September 13, 2019




                                             2
